Citation Nr: 0409775	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-16 201	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to December 
1977, and from August 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met.  

2.  A chronic, acquired psychiatric disorder, other than PTSD, was 
first shown many years after the veteran's separation from active 
military service; there is no medical opinion, based on review of 
the entire record and examination of the veteran, of a nexus 
between a currently diagnosed chronic, acquired psychiatric 
disorder, other than PTSD, and the veteran's active military 
service.  

3.  There is no psychiatric diagnosis of post-traumatic stress 
disorder (PTSD), based on review of the entire record, to include 
the service medical and personnel records, and examination of the 
veteran, and based on a valid and verifiable stressor that rises 
to the level of personal assault or trauma.  


CONCLUSIONS OF LAW

1.  A chronic, acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  PTSD was not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f)(3) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in the 
law with enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  A review of the claims folder 
reflects that there has been compliance with the VCAA, and all 
other legal precedents applicable to the claim.  

In the case at hand, the veteran maintains that she suffers from 
PTSD and major depression stemming from personal trauma, in the 
form of harassment, she sustained while on active duty, from 
senior noncommissioned officers (NCO's), particularly from her 1st 
SGT.  The veteran claims that, shortly after her arrival at her 
unit in Germany, the 1st SGT learned that the veteran was 
pregnant, he expressed his disapproval and attempted to discredit 
her military performance.  

Factual Background

Review of the veteran's service medical records do not show any 
indication of any psychiatric condition.  All examinations found 
that she was psychiatrically normal.  There are no complaints 
pertaining to any symptomatology associated with nervousness or a 
psychiatric condition following any perceived harassment, such as, 
but not limited to, episodes of depression, panic attacks or 
anxiety attacks without an identifiable cause.  

Review of the veteran's military personnel records do not show any 
indication of any complaints of harassment, physical or sexual, 
physical assault or any other type of personal trauma.  There is 
no indication of any behavior changes following the veteran's 
perceived harassment, such as, but not limited to, a request for a 
transfer to another military duty assignment or deterioration in 
work performance.  

Many years after the veteran was separated from military service, 
she was seen at a VA outpatient clinic in June and July 2001 for 
psychotherapy for neck and back pain.  For about 2 weeks in 
September 2001, she was hospitalized at a VA medical facility for 
depressive disorder, where she underwent psychiatric and 
psychological evaluation.  She was hospitalized again for almost 
the entire month of April 2002, with diagnoses of major depression 
and obsessive-compulsive disorder.  The stressors were listed as 
chronic pain and financial concerns, and a rodent infestation in 
her apartment.  Nowhere in these records is there a diagnosis of 
PTSD or allegations of harassment, be it verbal, physical or 
sexual, in service.  

In a letter, dated in July 2002, the veteran's mother essentially 
relates that her daughter had called form Germany and told her 
that her unit sergeant was harassing her.  The mother claims the 
veteran seemed was very depressed and nervous at the time.  

VA outpatient treatment records for May to September 2002 show 
that the veteran was attending group sessions several time a week 
and individual therapy every three weeks for on-going mood 
maintenance sessions.  The ongoing diagnosis was depression.  The 
medical record for June 2002, indicates she was diagnosed with 
schizoaffective disorder and rule out PTSD.  

The veteran's former Battalion Commander, in a December 2002 
letter, essentially relates he recently had had a long telephone 
discussion with the veteran concerning her claim that certain 
leadership had harassed her in her Company, which was one of the 
Battalion Commander's subordinate commands.  She had further 
stated that she had informed him, in April or May 1977 when was 
the Commander, of this harassment.  She had told him that he had 
apologized for her treatment, inasmuch as the matter may not have 
been appropriately handled, and statements may have been made 
which should not have been made, and that he had told her that if 
the "harassment" continued, to come back and see him.  While the 
former Commander related he did not have direct personal 
recollection of their meeting, he believed the veteran that she 
had come to see him about what she, at least, perceived was 
harassment.  She also told the former Command that, subsequent to 
their meeting, she did not return again to see him.  

P. Buttenfield, MSW, JD, in a December 2002 statement, relates the 
veteran has been under his care since October 2002 and that she is 
suffering from PTSD arising from events that occurred while she 
was in active military service stationed in Germany and at Fort 
Hood, Texas.  He further noted that depressive symptoms are also 
seen as part of this disorder.  In a second December 2002 
statement, this non-VA health care provider elaborated and 
indicated that the veteran was suffering from PTSD arising, in 
part, from a "criminal assault on her person" in 1992.  He noted 
that her disorder manifests in difficulty in functioning under 
stress of any sort, an inability to concentrate, some 
disorganization of thought, anxiety, and general social 
withdrawal.  Depressive symptoms, including suicidal ideation, are 
also seen as part of her disorder.  In addition, the veteran 
suffers from an array of disabling physical problems that are 
beyond the scope of this health care provider's therapeutic 
relationship.  

A VA therapist, S. Huegel, Ph.D., essentially verified in an 
August 2003 medical statement that the veteran is receiving 
psychiatric treatment, and had recently been assigned a diagnosis 
of schizoaffective disorder, for which she has been prescribed 
medication.  In recent months her Global Assessment of Functioning 
had been variable, but averaged approximately at 50.  

VA outpatient treatment records for February to June 2002 show 
that the veteran was seen for various disorders, primarily 
orthopedic and bronchial.  In an August 2003 statement, M. 
Rodosky, M.D., a non-VA orthopedic surgeon, indicated he was 
treating the veteran for left arm and shoulder problems.  


Analysis

A.  Chronic Psychiatric Disorder (other than PTSD)

A veteran seeking disability benefits must establish: (1) status 
as a veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of the disability; and (5) the effective date of the disability.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based on ionizing radiation 
exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an injury 
or disease or some other manifestation of the disability during 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  See 38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 494-95 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay observation.  
See Savage, 10 Vet. App. at 495.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service connected 
if it is observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the in-
service symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establish that the disorder was incurred in-service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the case at hand, the veteran maintains that she was the 
subject of harassment from her senior NCO while stationed in 
Germany.  She essentially claims that he did not approve of her 
being pregnant when she was assigned to the unit and she feels he 
was constantly trying to discredit her military performance.  The 
Board notes that the veteran has not indicated, in any way, that 
the "harassment" was of the type or level that could be considered 
personal assault or trauma.  Nevertheless, she maintains that she 
currently suffers from both depression and PTSD because of her 
experiences while on active duty.  

As for a chronic, acquired psychiatric disorder, the veteran's 
service medical records are devoid of any complaints, 
symptomatology or findings of any psychiatric problem.  Rather, 
the medical records consistently reflect that she was 
psychiatrically normal.  It was not until many years after her 
separation from active military service that the medical evidence 
shows her being treated for major depression and obsessive-
compulsive disorder.  At the time, the stressors was given as 
chronic pain and financial concerns.  More recently, she has been 
diagnosed as having a schizoaffective disorder.  However, based on 
review of the entire record, including the veteran's service 
medical and personnel records, as well as examination of the 
veteran, there is no medical opinion of a nexus, or link, between 
currently diagnosed depression and schizo-affective disorder and 
her active military service.  

While the veteran may well believe that her currently diagnosed 
depression and schizoaffective disorder are due to her active 
military service, particularly, her perceived harassment in 
service, the Board would like to emphasize that it is the province 
of trained health care professional to enter conclusions that 
require medical opinion, such as the diagnosis of a disability or 
an opinion as to the etiology of that disability.  In this case, 
the veteran's evidentiary assertions regarding the relationship 
between any current renal findings and her service are found to be 
inherently incredible when viewed in the context of the total 
record.  While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 (1997), 
she is not competent to diagnose the presence of a current 
disability or to relate that presence of any current disability to 
any particular event or period of time; hence, her contentions in 
this regard have no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a medical 
diagnosis (and nexus to service).  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 Vet. 
App 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
currently diagnosed depression and schizoaffective disorder were 
not incurred in or aggravated by her active duty service.  

B.  PTSD

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims for 
service connection for PTSD are evaluated in accordance with 38 
C.F.R. § 3.304(f).  Amendments to those criteria were presented in 
June 1999, with the effective dated made retroactive to March 7, 
1997.  Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1996).  Effective June 18, 
1999, service connection for PTSD must include medical evidence 
diagnosing the condition, a link, established by medical evidence 
between the current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed stressor occurred.  
See 38 C.F.R. § 3.304(f).  The most notable change being that a 
"clear" diagnosis was no longer required.  However, the 
requirement for credible supporting evidence of a claimed stressor 
did not change.  

In adjudicating a claim for service connection for PTSD, the Board 
is required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court), held that special 
consideration must be given to claims for PTSD based on sexual 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules that are the equivalent of 
VA regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  

An amendment to 38 C.F.R. § 3.304(f) was enacted, effective from 
March 7, 2002.  The regulatory changes were primarily directed at 
claims involving service connection for PTSD due to personal 
assault.  If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service members, 
or clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that is based 
on in- service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f)(3).  

In the instant case, the veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was afforded 
ample opportunity to provide evidence from "other" sources to 
substantiate her claim.  The Board finds that the RO has complied 
with the provisions of 38 C.F.R. § 3.304(f), and that the veteran 
would not be prejudiced by the Board completing appellate action 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Initially, the Board notes that the veteran does not assert, nor 
does the evidence show, that her claim for PTSD is based on combat 
exposure.  Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the appellant's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The requisite additional evidence may 
be obtained from sources other than the veteran's service records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 
228 (Fed. Cir. 1997).  

The veteran asserts that she has PTSD as a result of "harassment" 
by her senior NCO, which consisted of his disapproval of her 
pregnancy status at the time of her assignment to the unit, and 
her perceived attempts by him to discredit her performance in the 
unit.  Nowhere is there any indication that the veteran is 
alleging harassment in the form of sexual or physical assault.  

The evidence in favor of the veteran's claim includes a recent 
letter from her mother in which her mother remembers the veteran 
telephoning from Germany relating that her NCO was harassing her.  
It was the mother's remembrance that the veteran seemed upset and 
nervous at the time.  Also, the veteran's former Commander, after 
a long recent telephone conversation with the veteran, indicates 
that, even though he had no particular memory of the visit she had 
paid him during service, he was persuaded she had advised him of 
her feelings of being harassed by her superiors in her unit.  The 
former Commander also noted she was told at the time to come back 
and see him if she had any further problems, but she never did 
return.  Also, the veteran's non-VA psychotherapist, P. 
Burrenfield, asserted the veteran has PTSD, which is related to 
her military service.  However, about eight months later, the same 
psychotherapist noted that the PTSD was due, in part, from a 
sexual assault the veteran suffered in 1992.  This would be 
occurred over twelve years after her separation from active duty 
service, and not associated with her military service.  

After carefully considering all the evidence of record in light of 
the above criteria, the Board finds that the evidence does not 
support a finding of service connection for PTSD based on personal 
assault.  There is no indication of a valid and verifiable 
stressor that rises to the level that would be considered personal 
assault or trauma.  

Although the evidence includes a psychotherapist's recent medical 
report noting PTSD , there is no psychiatric diagnosis, based on a 
review of the entire medical record, including the service medical 
and personnel records, and examination of the veteran, of PTSD.  
The psychotherapist's diagnosis was based entirely on the 
veteran's self-described history of perceived "harassment" in 
service, which was never described as either personal assault or 
trauma, to include sexual assault.  Furthermore, and more 
importantly, the psychotherapist second letter clearly stated, 
"[the veteran] is suffering from post-traumatic stress disorder 
arising, in part from a criminal assault on her person in 1992."  
The alleged "criminal assault in 1992 would have occurred 12 years 
after service, and would not be related to service.  It is 
important to note that, on a number of occasions, the Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  

The existence of a valid service stressor is a factual question 
for VA adjudicators, based on an assessment of the credibility and 
probative weight of all the evidence.  The Board is not bound to 
accept the veteran's uncorroborated accounts of alleged stressors 
during service, nor is the Board required to accept the 
unsubstantiated opinions of health care providers that the 
veteran's alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage of 
time between punitive stressful events recounted by a veteran and 
the onset of alleged PTSD.  See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

In the absence of a verified stressor, the diagnosis of PTSD is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen v. Brown, 10 Vet. App. 145 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  The only 
exception to this rule, namely an opinion pursuant to MANUAL M21-
1, Part III, 5.14(c) that a personal assault occurred in service 
based on the presence of behavior changes at the time of the 
claimed incident, is not applicable as there is no evidence of 
such behavioral changes.  Inasmuch as there is no credible 
supporting evidence to corroborate the occurrence of the alleged 
non-combat, perceived harassment, which did not rise to the level 
of physical or sexual harassment, stressors, the veteran's claim 
is denied.  PTSD was not incurred in or aggravated by military 
service.  



ORDER

Service connection for a chronic, acquired psychiatric disorder, 
other than post-traumatic stress disorder, is denied.  

Service connection for post-traumatic stress disorder is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



